The Supreme Court at Special Term made an order denying a motion to quash a writ of certiorari *Page 38 
herein, issued on the application of appellant to review tax assessments of its property for illegality, overvaluation and inequality, holding, however, that the petition on which the writ was issued was insufficient to raise the question of overvaluation. The Appellate Division reversed the order and granted the motion to quash on the ground that the petition was insufficient and inadequate even to raise the question of inequality.
Illegality. The assessors entered on their tax roll: "Dexter Company, 9 1/2 miles of Railroad, $26,000.00." If this is an assessment of real property alone it is legal. If it includes an assessment of rolling stock, such property should be assessed elsewhere as personal property (Hoyle v. Plattsburgh Montreal R.R. Co., 54 N.Y. 314, 320) in the town where relator's principal office for the transaction of business is located. The assessment applies to a private railroad and the word does not mean such railroads as are operated by public service corporations for the transportation of persons or property. The statutory definition of "railroad" in the Public Service Commission Law (Cons. Laws, ch. 48, § 2, ¶ 6) includes equipment but the Tax Law (Cons. Laws, ch. 60, § 2, ¶ 6) while it includes all railroad structures, etc., in the definition of land and real property, does not include equipment. As to the general meaning of the term, authorities differ. Cases hold that it includes all the property of a railroad, as the law treats the railroad and its appurtenances and equipment as one entire thing. Others cling to the dictionary definition — a road for cars, not including the rolling stock. (See Words  Phrases, 1st and 2d series.) Circumstances alter cases. A railroad considered as a public utility is a unit, made up of real and personal property, but relator is not a railroad company. The presumption of regularity of official action permits the conclusion that the word "railroad" as here used by the assessors implies real estate as defined in the Tax Law and does not include equipment. *Page 39
Overvaluation. The complaint and petition enumerate many parcels of relator's land which it asserts are overvalued. The assessed value is given but the true value is not given. This is inadequate. Tax Law, section 290, requires the petition to state "the extent of such overvaluation." The extent of overvaluation, which may be trifling or excessive, is omitted. (People ex rel.City of New York v. Keeler, 237 N.Y. 332, 335.)
Inequality. "The instances in which * * * inequality exists, and the extent thereof" (Tax Law, § 290) are stated in the petition as follows: "the property of your petitioner is assessed at more than its full and true value while the real property belonging to property owners and occupants thereof, other than your petitioner, is assessed at not more than 25 to 40 per cent of full and true value." This is sufficient. (People ex rel.Ward v. Sutton, 230 N.Y. 339.)
The petition nowhere states the value of relator's land or the amount of overvaluation. It appears, however, that the assessments of its property are for more than the true and full value thereof and that all the other property in the town is assessed at from 25 to 40 per cent of its true and full value. Inadequacy is thus alleged as the rule to which relator is the sole exception. The petition meets the requirement of the Tax Law by showing "that the assessment has been made at a higher proportionate valuation than the assessment of other property on the same roll."
The order of the Appellate Division should be reversed and the order of Special Term denying the motion to quash the writ affirmed, with costs in this court and in the Appellate Division.
CARDOZO, Ch. J., CRANE, LEHMAN, KELLOGG and O'BRIEN, JJ., concur; ANDREWS, J., absent.
Ordered accordingly. *Page 40